         Case 1:20-cv-00667-TNM Document 13 Filed 06/02/20 Page 1 of 3




                      UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF COLUMBIA

 CHRIS WILLIAMS, et al.,                               Case No. 1:20-cv-00667

       Plaintiffs,
                      v.                                 NOTICE OF ERRATA
 WILBUR ROSS, et al.,                                    Judge: Hon. Trevor N. McFadden
       Defendants.

       Pursuant to Local Civil Rule 7(n), Wilbur Ross, in his official capacity as Secretary of the

U.S. Department of Commerce, and the National Marine Fisheries Service (collectively

“Defendants”), by and through their undersigned counsel, filed a certified list of the contents of

the administrative record on June 1, 2020. See ECF No. 12. Exhibit B, which contained the

index listing the administrative record documents, was incorrectly organized and Defendants

hereby submit a corrected index, with sequential Bates numbers, as Exhibit A to this notice.


       Dated June 2, 2020,
                                                     Respectfully Submitted,

                                                     JEAN E. WILLIAMS,
                                                     Deputy Assistant Attorney General
                                                     Environment & Natural Resources Division
                                                     SETH M. BARSKY, Chief
                                                     MEREDITH FLAX, Assistant Chief

                                                      /s/ Bridget K. McNeil
                                                     BRIDGET KENNEDY MCNEIL
                                                     CO Bar No. 34299
                                                     Trial Attorney
                                                     United States Department of Justice
                                                     Environment & Natural Resources Division
                                                     Wildlife & Marine Resources Section
                                                     999 18th Street, South Terrace, Suite 370
                                                     Denver, Colorado 80202-2413
                                                     Telephone: (303) 844-1484
                                                     Facsimile: (303) 844-1350
                                                     Email: Bridget.McNeil@usdoj.gov
Case 1:20-cv-00667-TNM Document 13 Filed 06/02/20 Page 2 of 3




                                 Attorneys for Federal Defendants
         Case 1:20-cv-00667-TNM Document 13 Filed 06/02/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on June 2, 2020, I electronically filed the foregoing with the Clerk of

the Court for the United States District Court for the District of Columbia by using the CM/ECF

system, which will serve a copy of the same on the counsel of record.


                                                      /s/ Bridget K. McNeil
                                                     BRIDGET KENNEDY MCNEIL
